Name: 85/567/EEC: Decision of the representatives of the Governments of the Member States, meeting within the Council, and the Commission of 20 December 1985 concerning the conclusion of Agreements in the form of an Exchange of Letters between the Member States and the European Coal and Steel Community, on the one hand, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation respectively, on the other, on the arrangements applicable to trade between Spain and Portugal, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Switzerland respectively on the other, from 1 January to 28 February 1986
 Type: Decision
 Subject Matter: nan
 Date Published: 1985-12-31

 Avis juridique important|41985D056785/567/EEC: Decision of the representatives of the Governments of the Member States, meeting within the Council, and the Commission of 20 December 1985 concerning the conclusion of Agreements in the form of an Exchange of Letters between the Member States and the European Coal and Steel Community, on the one hand, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation respectively, on the other, on the arrangements applicable to trade between Spain and Portugal, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Switzerland respectively on the other, from 1 January to 28 February 1986 Official Journal L 370 , 31/12/1985 P. 0038 - 0039 Spanish special edition: Chapter 11 Volume 25 P. 0073 Portuguese special edition Chapter 11 Volume 25 P. 0073 *****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, AND THE COMMISSION of 20 December 1985 concerning the conclusion of Agreements in the form of an Exchange of Letters between the Member States and the European Coal and Steel Community, on the one hand, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation respectively, on the other, on the arrangements applicable to trade between Spain and Portugal, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Switzerland respectively on the other, from 1 January to 28 February 1986 (85/567/EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, AND THE COMMISSION, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Act of Accession of Spain and Portugal and in particular Articles 179 and 366 thereof, Whereas pursuant to the Act of Accession the Agreements of 22 July 1972 and of 5 October 1973 as well as the arrangements between the Member States and the European Coal and Steel Community on the one hand and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation respectively, on the other, are to be applied by the Kingdom of Spain and the Portuguese Republic as from 1 January 1986; Whereas it is necessary nevertheless to conclude with those countries Protocols establishing adjustments and the transitional measures required for the application of the said Agreements; Whereas the Commission has conducted negotiations in this connection with the abovementioned countries, which have resulted in Agreements on the arrangements applicable to trade between Spain and Portugal, on the one hand, and the abovementioned countries on the other, for the period from 1 January to 28 February 1986; Whereas the negotiations are continuing with regard to the transitional arrangements to apply after 28 February 1986, and whereas this Decision is without prejudice to the outcome of those negotiations; Whereas pursuant to Article 2 (3) of the Treaty of Accession of Spain and Portugal the institutions of the Communities may adopt before accession the measures referred to in Article 396 of the Act of Accession, these measures entering into force only subject to and on the date of the entry into force of this Treaty, HAS DECIDED AS FOLLOWS: Article 1 The agreements in the form of an Exchange of Letters between the Member States and the European Coal and Steel Community, on the one hand, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation respectively on the other, on the arrangements applicable from 1 January to 28 February 1986 to trade between Spain and Portugal, on the one hand, and Austria, Finland, Iceland, Norway, Sweden and Switzerland on the other, for products within the province of the ECSC Treaty, are hereby approved on behalf of the Member States and the European Coal and Steel Community. The texts of the Agreements are attached to this Decision (1). Article 2 The President of the Council and the Commission are hereby authorized to sign the agreements referred to in Article 1 in order to bind the Member States and the European Coal and Steel Community. Done at Brussels, 20 December 1985. 1.2 // For the Commission The President Jacques DELORS // On behalf of the Member States The President of the Council R. KRIEPS (1) See page 27 of this Official Journal.